Citation Nr: 0948869	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  06-12 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for pulmonary/respiratory 
disability (claimed as chronic obstructive pulmonary disease 
(COPD)), as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2005 rating decision in which the RO, inter 
alia, granted service connection for residuals of umbilical 
hernia surgery, and assigned an initial, 0 percent 
(noncompensable) rating, effective August 20, 2004; but 
denied service connection for COPD.  In a February 2006 
rating decision, the RO awarded an initial 10 percent rating 
for a scar from umbilical hernia surgery.  A statement of the 
case (SOC) was issued in February 2006.  In the Veteran's 
April 2006 substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals), he indicated that he was only 
appealing the matter of entitlement to service connection for 
COPD.

The Board notes that, in support of his claim for service 
connection, the Veteran has advanced several theories of 
entitlement, to include asbestos.  In the March 2009 Informal 
Hearing Presentation (IHP), the Veteran's representative 
argued, inter alia, that asbestos was used in the Veteran's 
pre-World War II barracks as insulation.  

In an April 2009 decision, the Board addressed the Veteran's 
claim for service connection based on theories of entitlement 
other than asbestos exposure. Also in April 2009, the Board 
remanded the matter of service connection for COPD, as due to 
asbestos exposure, to the RO, via the Appeals Management 
Center (AMC) in Washington, DC, for initial adjudication.  
After considering this matter, the AMC continued the denial 
of the claim (as reflected in a September 2009 supplemental 
SOC (SSOC)) and returned the remaining matter on appeal to 
the Board for further consideration.

Although the claim has been characterized as only involving 
COPD, the Board has recharacterized the claim, consistent 
with the record, and what has actually been considered, as 
reflected on the title page.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  COPD and emphysema were  first diagnosed many years after 
the Veteran's discharge from service, and there is no 
competent evidence or opinion that there exists a  medical 
relationship between any such current pulmonary/respiratory 
disability and any in-service asbestos exposure.


CONCLUSION OF LAW

The criteria for service connection for pulmonary/respiratory 
disability, to include COPD, as due to asbestos exposure, are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a December 2004 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The February 2005 RO rating 
decision reflects the initial adjudication of the claim after 
issuance of the December 2004 letter.  

Post rating, a March 2006 letter provided the Veteran with 
information pertaining to VA's e assignment of disability 
ratings and effective dates (in the event service connection 
is granted) , as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  A 
June 2009 letter specifically requested that the Veteran 
provide information or evidence related to his claim of 
asbestos exposure in service.  After issuance of the March 
2006 and June 2009 letters, and opportunity for the Veteran 
to respond, the September 2009 SSOC reflects readjudication 
of the claim.  Hence, the Veteran is not shown to be 
prejudiced by the timing of this latter notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter remaining on appeal.  Pertinent 
medical evidence associated with the claims file consists of 
service and VA treatment records.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran, and by his 
representative, on his behalf.  As explained in more detail 
below, the Board also finds that no additional RO action to 
further develop the record in connection with this matter is 
warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter remaining on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).   See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestos-related 
diseases.  However, in 1988, VA issued a circular on 
asbestos-related diseases that provided guidelines for 
considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
have since been included in VA's Adjudication Procedure 
Manual, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005) and Part 
IV.ii.1.H.29.a (Sept. 29, 2006).  Also, an opinion by VA's 
Office of General Counsel discussed the development of 
asbestos claims.  See VAOPGCPREC 4-00.  VA must analyze the 
Veteran's claim of entitlement to service connection for 
asbestos-related disease under these administrative protocols 
using the following criteria.  Ennis v. Brown, 4 Vet. App. 
523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).

The Adjudication Manual contains guidelines for the 
development of asbestos exposure cases.  They indicate that 
inhalation of asbestos fibers can result in fibrosis and 
tumors, and produce pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of the pleura and peritoneum, and 
cancer of the lung, gastrointestinal tract, larynx, pharynx 
and urogenital system (except the prostate), with the most 
common resulting disease being interstitial pulmonary 
fibrosis (asbestosis).  The Adjudication Manual also 
acknowledges that high exposure to asbestos and a high 
prevalence of disease have been noted in the manufacture and 
servicing of friction products, such as clutch facings and 
brake linings.  Also noted is that the latent period varies 
from 10 to 45 or more years between first exposure and 
development of disease.  Also of significance is that the 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).

The Adjudication Manual provides that VA must determine 
whether military records demonstrate evidence of asbestos 
exposure in service; whether there is pre-service and/or 
post-service evidence of occupational or other asbestos 
exposure; and then make a determination as to the 
relationship between asbestos exposure and the claimed 
diseases, keeping in mind the latency and exposure 
information pertinent to the veteran.  See also VAOPGCPREC 4- 
2000 (April 13, 2000); Ashford v. Brown, 10 Vet. App. 120, 
123-24 (1997) (while holding that the Veteran's claim had 
been properly developed and adjudicated, the Court indicated 
that the Board should have specifically referenced the DVB 
Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).

The Board also points out that the pertinent parts of the 
Manual guidelines on service connection in asbestos-related 
cases are not substantive rules, and that there is no 
presumption that a veteran was exposed to asbestos in 
service.  See Dyment v. West, 13 Vet. App. 141 (1999), aff'd, 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
VAOPGCPREC 4-2000.

Considering the claim for service connection in light of the 
above, the Board finds that the record does not support a 
finding that the Veteran has any current 
pulmonary/respiratory disability, to include COPD, as a 
result of any absbestos exposure during his military service.

The Veteran's service separation document indicates that his 
military occupational specialty was light weapons infantry.

The Veteran's service treatment records show that he was 
hospitalized and treated for acute respiratory disease and 
pneumonia in April 1968.  His separation examination, dated 
in January 1970, indicates that his lungs were normal.  At 
that time, the Veteran denied a medical history of asthma or 
shortness of breath.

VA outpatient treatment records dated from April to June 2004 
show that the Veteran was diagnosed with COPD and emphysema.  
He was noted to have a 40-year history of cigarette smoking 
and a history of exposure to benzenes while in the printing 
industry.

On his August 2004 VA claim form, the Veteran indicated that 
he lived in pre-World War II barracks while in service.

In the March 2009 IHP, the Veteran's representative contended 
that the Veteran was assigned to live in pre-World War II 
barracks, in which asbestos was used as insulation.

At the outset, the Board notes that, in this case, the 
evidence does not support a finding that the Veteran was 
exposed to asbestos in service.  The only suggestion in the 
record that the Veteran was exposed to asbestos in service is 
his representative's contention that he was housed in 
barracks that would have used asbestos for insulation.  The 
Veteran himself never specifically referenced exposure to 
asbestos, either in written statements or in comments to 
physicians.  In fact, the Veteran specifically reported to 
his VA physician that he was exposed to benzenes in the 
printing industry but reported no history of exposure to 
asbestos as any time.  His military occupational specialty 
was not one that suggests exposure to asbestos.  

However, even if the Veteran was shown to have been exposed 
to asbestos during service, the claim would still have to 
denied on the basis of medical nexus.

While post-service records reflect diagnoses of COPD and 
emphysema, there is no medical evidence whatsoever of a 
diagnosis of asbestosis.  Moreover, neither emphysema nor 
COPD was diagnosed until many years after service, and 
neither disability is shown to be medically related to 
asbestos exposure.  There is no such medical comment or 
opinion of record, and neither the Veteran nor his 
representative has presented or identified any  medical 
evidence or opinion that would, in fact, support the a 
finding of asbestos-related disability.  Under these 
circumstances, there is there is no need for any further 
development with respect to whether the Veteran was exposed 
to asbestos in service.  See Ashford, 10 Vet. App. at 124-
125.

Further, as for any direct assertions by the Veteran or his 
representative that the Veteran has current 
pulmonary/respiratory disability that is medically related to 
asbestos exposure in service, the Board notes that no such  
assertions provides a basis for allowance of the claim.  As 
indicated above, the matter upon which this claim turns is a 
matter within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As 
neither the Veteran nor  his representative is  shown to be 
other than laypersons without the appropriate medical 
training and expertise, neither is competent to render a 
probative (persuasive) opinion on the  medical matter upon 
which this claim turns.  See, e.g., Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Hence, the lay 
assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for pulmonary/respiratory disability, 
to include COPD, as due to asbestos exposure, must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, probative evidence supports the claim,  that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).




ORDER

Service connection for pulmonary/respiratory disability, to 
include COPD, as due to asbestos exposure, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


